IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                            No. 01-41459
                                          Summary Calendar



DEBRA FOSTER,

                                                                Plaintiff-Appellant,

versus

THE KELLY SPRINGFIELD TIRE COMPANY,

                                                                Defendant-Appellee.

                                         --------------------
                            Appeal from the United States District Court
                                 for the Eastern District of Texas
                                     USDC No. 6:00-CV-552
                                         --------------------
                                          August 1, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

         The plaintiff-appellant in this case brought suit alleging discrimination in employment on

the basis of race and gender pursuant to Title VII. The plaintiff-appellant also brought suit

pursuant to 42 U.S.C. § 1981. The district court granted summary judgment in favor of the

employer. We have reviewed the record and the briefs and determined that there is no merit to

the plaintiff-appellant’s assertions on appeal essentially for the reasons stated in the district court’s



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
well-reasoned order on summary judgment dated November 20, 2001.

      AFFIRMED.